Citation Nr: 0829880	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  04-36 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1942 to 
July 1945.  He died in March 1981.  The appellant is his 
surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The appellant testified before the undersigned via 
videoconference at a March 2006 hearing.  A transcript of the 
hearing is of record.

This case was brought before the Board in July 2006, at which 
time the claim was remanded for further evidentiary 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the INTRODUCTION above, this appeal was remanded 
in July 2006 with instructions to the RO to obtain, to the 
extent possible, all pertinent outstanding treatment records 
from the VA medical facility at Bonham, Texas, for the period 
from 1976 to 1980.

In September 2006, the AMC submitted a request for the 
veteran's treatment records with a negative reply received in 
October 2006.  However, the September 2006 AMC request was 
submitted using the wrong Social Security number.  A second 
request was sent in September 2007 with another negative 
reply received the same month.  However, the search for 
records was again conducted using an incorrect Social 
Security number.  The RO reported the first 3 digits as 441, 
when they should be 411.

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  As such, another 
remand is unfortunately  required.

Accordingly, the case is REMANDED for the following action:

1.	Obtain, to the extent possible, 
complete copies of all pertinent 
outstanding treatment records (to 
include all X-ray reports) from the VA 
medical facility at Bonham, Texas, for 
the period 1976 to 1980.  The request 
must be submitted under the veteran's 
correct Social Security number.  A 
response, negative or positive, should 
be associated with the claims file.  
Requests must continue until the AOJ 
determines that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.

2.	Upon completion of the above, 
readjudicate the issue on appeal. If 
any benefit sought is not granted, 
issue a supplemental statement of the 
case and afford the appellant and her 
representative an appropriate 
opportunity to respond. Thereafter, the 
case should be returned to the Board as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




